Order granting summary judgment, and judgment entered thereon, reversed upon the law and the facts, with costs, and motion for summary judgment denied, with ten dollars costs. Upon the facts presented by affidavit, plaintiff was not entitled to summary judgment upon the cause of action set forth in the complaint. The complaint alleges the unmarketability of defendant’s title, of which no proof was submitted. The complaint does not allege that the title was not such as the Title Guarantee and Trust Company would approve and insure. It was error to have granted the motion for summary judgment on that basis. The reversal of this order requires the dismissal of the appeal from the order denying motion for reargument, but without costs. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.